EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of January 1, 2009,
between MEDIA SCIENCES INTERNATIONAL, INC., a Delaware corporation with offices
at 8 Allerman Road, Oakland, New Jersey 07436 (“Employer”), and KEVAN D.
BLOOMGREN (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employer desires to retain the services of Employee and Employee
desires to be employed by Employer upon the terms and conditions hereinafter set
forth;

 

NOW THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:

 

1.        EMPLOYMENT. Employer hereby employs Employee, and Employee hereby
agrees to serve, as Chief Financial Officer of Employer, for the Term of
Employment (as defined in Section 2). Employee agrees to perform such services
as are customary for such offices. Employee further agrees to use Employee’s
best efforts to promote the interest of Employer and to devote Employee’s full
business time and energies during normal business hours to the business and
affairs of Employer during the Term of Employment.

 

2.        TERM OF EMPLOYMENT. The employment hereunder which commences as of
January 1, 2009 and shall continue for a term of one (1) year until December 31,
2009 (the “Term of Employment”), unless earlier terminated as provided in
Section 3 or Section 8.

 

3.

INVOLUNTARY TERMINATION: This Agreement may be terminated early upon:

 

A.

upon the death of Employee (“Death”);

 

B.`       at the option of Employer upon 30 days prior written notice to
Employee, in the event Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months (“Disability”);

 

C.        upon “good reason” which term shall mean a material negative change in
the Employee’s duties and responsibilities or Employee’s base compensation,
including but not limited to the following:

 

i.  

A material diminution in Employee’s base compensation, authority, duties,
responsibilities;

 

ii.        A change in the geographic location that is material at which
Employee must perform services;

 



 


--------------------------------------------------------------------------------



 

 

iii.        Any other action or inaction that constitutes a material breach by
Employer under this agreement, that governs the terms of Employee’s employment
with Employer;

 

Employee must provide notice to Employer within 90 days of the inception of the
good reason condition after which the Employer shall have 30 days to remedy the
condition before any termination based on Good Reason will be treated as
involuntary (“Good Reason”); notwithstanding the foregoing, reasonable changes
in authority, duties, or responsibilities resulting as a consequence of a
“Business Change” shall not qualify as a good reason condition;

 

D.        upon Employee’s discharge by the Board of Directors of Employer for
“cause” (as defined in Section 8 hereof) (“For Cause”);

 

E.        upon Employee’s discharge by the Board of Directors “without cause”
(“Without Cause Termination”); or

 

F.

by Employee’s voluntary resignation (“Resignation”).

 

A “Business Change” shall mean a transaction or series of transactions between
Employer and a third party (“Business Successor”) that constitute a “Change in
Control” within the meaning of Treasury Regulations Section 1.409A-3(i)(5), or a
transaction or series of transactions whereby the Business Successor becomes the
successor to all or a significant portion of Employer’s present business.

 

4.

COMPENSATION.

 

A.        Base Salary. As compensation for the services to be provided hereunder
and in consideration of Employee’s agreement not to compete as set forth in
Section 5, during the Term of Employment, Employer shall pay Employee an annual
salary as shall be established by Employer’s Board of Directors, which shall be
payable in appropriate installments to conform with the regular payroll dates
for salaried personnel of Employer.

 

B.        Bonus. Employee shall, during the term of this Agreement, be entitled
to an annual performance bonus equal to such amount as the Board of Directors
may determine. Additionally, Employee shall be entitled to such other bonuses as
the Board of Directors shall determine from time to time. Any bonus payable
under this Section will be paid in accordance with the Performance Based Cash
Bonus Compensation Plan in effect during the year in which any such bonus may be
awarded.

 

C.        Stock Grant. Employee is hereby granted a restricted stock award
(“RSA”) of 50,000 shares of Employer’s common stock, par value $0.001 per share.
The RSA shall vest the earlier of i) one year from the date of this Agreement,
or, ii) Change in Control” which shall mean an event or series of events that
constitutes a change in the

 



 

2

 


--------------------------------------------------------------------------------



 

 

ownership or effective control of Employer, or a change in the ownership of a
substantial portion of the assets of Employer as defined in Treasury Regulations
Section 1.409A-3(i)(5).

 

D.        Other Benefits. Employee shall be entitled to the following fringe
benefits, perquisites, and other benefits of employment during the Term of
Employment: (i) medical and dental insurance under such group medical, dental
and vision insurance policies as Employer may provide to its employees; (ii)
sick days in accordance with Employer’s policy regarding officers; (iii) four
(4) weeks vacation in each year pro-rata; (iv) participation in Employer’s
401(k) plan or such other plan as Employer may adopt; (v) participation in
Employer’s employee stock option plan, and/or such independent plan as may be
established; and (vi) Employer shall also during the term hereof, provide and
fully pay for a fifteen year (15-year) term life insurance policy on the life of
Employee, subject to Employee’s reasonable insurability, with a face amount of
benefit of $1,000,000 and with the beneficiary thereof to be Employee’s estate,
or as otherwise directed by Employee; Employee shall have the option to maintain
such insurance at his own expense commencing the end of the term hereof, if such
term is not renewed. In addition to the foregoing, Employee shall also be
entitled to any benefits, perquisites and other benefits, to the extent that the
Board of Directors determines such benefits are to be made available to
Employer’s employees or management employees in general. Notwithstanding
anything to the contrary in this Agreement, in the event of termination of
employment for any reason other than “For Cause”, Employee is entitled to 12
months of continued health care benefit coverage, paid for by Employer, under
the same terms, conditions and coverage that Employee enjoys at the time of
termination.

 

E.        Payment Upon Early Termination. In the event of early termination of
employment “For Cause” for any reason specified in Section 8 hereof, or for a
Resignation, Employer shall no longer be obligated to make any payments of
compensation to Employee or Employee’s estate under this Agreement except as
provided for herein. However, any salary or bonus earned and/or vested for prior
periods, but not yet paid, shall be paid by Employer to Employee or Employee’s
estate. In the event of early termination of employment due to Employee’s
Disability, Without Cause Termination, or involuntary termination for “Good
Reason”, the Employee or Employee’s estate shall be paid two hundred, four
thousand dollars ($204,000) within two weeks of Termination. As consideration
for such payment in connection with Without Cause Termination or involuntary
termination for “Good Reason”, should a Business Change have been transacted,
for a period of six months thereafter, Employee agrees not to accept an
employment opportunity with or be employed by Business Successor.

 

5.

COVENANT NOT TO COMPETE; INTELLECTUAL PROPERTY; CONFIDENTIALITY.

A.        Covenant Not to Compete and Solicit. During the Term of Employment and
for a period of two years following the termination of Employment, Employee will
not, within any jurisdiction in which Employer or any affiliate conducts its
business operations, or in any way materially competing with Employer, directly
or indirectly, own,



 

3

 


--------------------------------------------------------------------------------



 

 

manage, operate, control, be employed by or participate in the ownership,
management, operation or control of, or be connected in any manner with, any
business of the type or character engaged in or competitive with that conducted
by Employer. The decision of Employer’s Board of Directors as to what
constitutes a competing business shall be final and binding upon Employee, and
such decision shall be made in good faith. Employment with a Business Successor
in connection with a Business Change shall not be deemed engagement in a
competing business. For these purposes, ownership by Employee or any affiliate
of Employee of securities of a public company not in excess of 1% of any class
of such securities shall not be considered to be competition with Employer.

 

For a period of three (3) years after termination of Employee’s employment with
Employer, Employee further agrees to refrain from interfering with the
employment relationship between Employer and its other employees by soliciting
any of such individuals to participate in independent business ventures and
agrees to refrain from soliciting business from any client or prospective client
(as disclosed in a list to be provided to Employee by Employer at the time he
ceases to be employed, which list shall be binding upon Employee) of Employer’s
for Employee’s benefit or for any other entity.

 

It is the desire and intent of the parties that if any provisions of this
Section 5(A) shall be adjudicated to be invalid or unenforceable, this Section
5(A) shall be deemed amended to delete from there such provisions or portion
adjudicated to be invalid or unenforceable, such amendment to apply only with
respect to the operation of this paragraph in the particular jurisdiction in
which such adjudication is made.

 

B.        Intellectual Property. During the Term of Employment, Employee will
disclose to Employer all ideas, inventions and business plans developed by
Employee during such period which relates directly or indirectly to the business
of Employer or affiliates, including without limitation any process, operation,
product or improvement which may be patentable or copyrightable. Employee agrees
that such will be the property of Employer and that Employee will, at Employer’s
request and cost, do whatever is necessary to secure the rights thereto by
patent, copyright or otherwise to Employer.

 

C.        Confidentiality. Employee agrees to not divulge to anyone (other than
Employer or any other persons employed or designated by Employer) any knowledge
or information of any type whatsoever of a confidential nature relating to the
business of Employer or any of its subsidiaries or affiliates, including without
limitation all types of trade secrets (unless readily ascertainable from public
or published information or trade sources). Employee further agrees not to
disclose, publish or make use of any such knowledge or information of a
confidential nature without prior written consent of Employer.

 

6.        REIMBURSEMENT OF EXPENSES. Employee shall be entitled to be
reimbursed, in accordance with the Employer’s normal payroll practices, for
reasonable travel and other expenses incurred in connection with Employee’s
services to Employer

 



 

4

 


--------------------------------------------------------------------------------



 

 

pursuant to and during the Term of Employment upon a basis consistent with the
policies established or announced by Employer.

 

7.        BREACH BY EMPLOYEE. Both parties recognize that the services to be
rendered under this Agreement by Employee are special, unique and extraordinary
in character, and that in the event of a breach by Employee of the terms and
conditions of this Agreement to be performed by Employee, or in the event
Employee performs services during the Term of Employment for any person, firm,
corporation or other entity engaged in a competing line of business with
Employer, or otherwise breaches this Agreement, Employer shall be entitled, if
it so elects, to institute proceedings and to prosecute them in any court of
competent jurisdiction, either in law or in equity, to obtain damages for any
breach of this Agreement, or to enforce the specific performance thereof by
Employee, or to enjoin Employee from performing services for any such other
person, firm, corporation or other entity.

 

8.        TERMINATION FOR CAUSE. Employer may terminate Employee for cause upon
thirty days’ prior written notice to Employee. For purposes of this Agreement,
an event or occurrence constituting “cause” shall mean:

 

A.        Employee’s willful failure or refusal after notice thereof, to perform
specific directives of Employer’s Chief Executive Officer (“CEO”) or Board of
Directors, when such directives are consistent with the scope and nature of
Employee’s duties and responsibilities as set forth in Section 1 and elsewhere
herein and such failure or refusal is: (i) not corrected within a reasonable
time after receipt of written notice sent by Employer’s CEO or Board of
Directors after resolution authorizing such notice; (ii) the direct material
cause of material damages to the Employer; and (iii) within the ability and
power of Employee to materially perform such directive as to render such failure
or refusal willful;

 

B.        Employee’s conviction of a felony or of any crime involving moral
turpitude, fraud or misrepresentation and final resolution of all appeals
therefrom;

 

C.        Any final court determination of gross or willful misconduct of
Employee resulting in substantial loss to Employer, substantial damage to
Employer’s reputation or any material theft from Employer;

 

D.        Other than by reason of physical injury or illness, a final court
determination of Employee’s material failure to perform the duties and
responsibilities under this Agreement causing material damage to Employer; or

 

E.        Any final court determination of any material breach (not covered by
any of the clauses (A) through (D)) of any of the provisions of this Agreement,
causing material damage to Employer, and such breach was not cured within ten
days after written notice thereof to Employee by Employer.

 

9.        DELAY DUE TO SECTION 409A. Anything in this Agreement to the contrary
notwithstanding, if at the time of the Employee’s termination of employment, the
Employee is considered a “specified employee” within the meaning of Section

 



 

5

 


--------------------------------------------------------------------------------



 

 

409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
and if any payment that the Employee becomes entitled to under this Agreement is
considered deferred compensation subject to interest and additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable
prior to the date that is the earlier of (i) six months after the Employee’s
separation from service, or (ii) the Employee’s death. The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

10.

INDEMNIFICATION FOR EXCISE TAXES

 

A.        The Employee and Employer each agree to execute any and all waivers,
approvals and/or other documents which are reasonably necessary in the opinion
of counsel to Employer to avoid characterization of payments as “excess
parachute payments” as defined in Section 280G of the Code or to comply with the
provisions of Section 409A of the Code. Provided that Employee executes any such
waivers, approvals and other documents, Employer hereby agrees to indemnify,
defend and hold Employee harmless, on an after-tax basis, from and against any
liabilities, claims, losses, costs, expenses (including without limitation
attorneys’ fees) and damages to the extent arising from or relating to the
imposition of any excise tax on Employee as the result of an excess parachute
payment or a payment treated as deferred compensation under Section 409A of the
Code being made to Employee.

 

B.        The Employee shall give Employer prompt written notice of any event
which may give rise to a claim for indemnification under Section 10(A);
provided, however, that failure to promptly provide notice shall not relieve the
Employer of its indemnification obligations hereunder except to the extent it is
prejudiced thereby. If, within thirty (30) days after receiving such notice,
Employer advises Employee that it will conduct the defense of such claim at its
expense, Employee shall not settle or admit liability with respect to the claim
and shall afford to Employer and its counsel all reasonable assistance in
defending against the claims. The Employer shall reimburse Employee for his or
her out of pocket expenses, but shall not be required to indemnify or reimburse
Employee for attorneys’ fees in such defense. Claims for indemnification shall
be equitably adjusted to take into account any tax benefits received by Employee
relating to such claims. Payments shall be made within sixty (60) days after any
assessment becomes final if no appeal is available or if the Employer elects not
to take a further appeal, but, in any event shall be paid by the end of
Employee’s taxable year in which he remits the related taxes.

 

C.

The provisions of this Section 10 will survive the termination of this
Agreement.

 

11.       FISCAL YEAR. For purpose of this Agreement, Employer’s fiscal year end
is assumed to be June 30.

 



 

6

 


--------------------------------------------------------------------------------



 

 

12.       NON-ASSIGNMENT. This Agreement is a personal contract and, except as
specifically set forth in this Agreement, no party may assign any of its rights
under this Agreement, except with the prior written consent of the other party,
and all assignments of rights are prohibited under this Section, whether they
are voluntary or involuntary, by merger, consolidation, dissolution, operation
of law, or any other manner.  Except as specifically set forth in this
Agreement, no party may delegate any performance under this Agreement.  Any
purported assignment of rights or delegation of performance in violation of this
Section is void.

 

13.       GOVERNING LAW; CAPTIONS. This Agreement contains the entire agreement
between the parties and shall be governed by the laws of the State of New
Jersey. It may not be changed orally, but only by agreement in writing signed by
the party against whom enforcement of any waiver, change, modification or
discharge is sought, and consented to in writing by the Board of Directors of
Employer. Section headings are for convenience or reference only and shall not
be considered a part of this Agreement.

 

14.       PRIOR AGREEMENTS. This Agreement supersedes and terminates all prior
agreements between Employer and Employee relating to the subject matter herein
addressed.

 

15.       NOTICES. Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person to Employer by
delivery to its CEO or sent by telex, telecopy or by registered or certified
mail, postage prepaid, addressed as follows:

 

if to Employee, to:

 

Kevan D. Bloomgren

 

the address on file with Employer

 

if to Employer, to:

 

Media Sciences International, Inc.

Attn: CEO

 

8 Allerman Road

 

Oakland, NJ 07436

 

 



 

7

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement, on and as of the date and year
first above written.

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

By:  /s/ Michael W. Levin         

 

Michael W. Levin

 

 

CEO

 

 

 

EMPLOYEE

 

/s/ Kevan D. Bloomgren            

 

Kevan D. Bloomgren

 

 

 

 

8

 

 

 